Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 and 30-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 20-24 and 30-33:
Claims 20-24 and 30-33 recites the limitation "the juxtaposed line" in the limitation “the juxtaposed line progression”.  There is insufficient antecedent basis for this limitation in the claim. Is applicant referring to the “one or more lines which overlie all spots of the spot pattern of a planned laser treatment” claimed in independent claims 17 and 26 or is applicant referring to an additional line? If this is an additional line, is applicant referring to specifically an additional line generated from the target beam or can any line (not necessarily from the target beam) be an additional line.
For this examination, the broadest reasonable interpretation is that “the juxtaposed line” is an additional line of any type (i.e. not necessarily from the target beam) as this is the broadest reasonable interpretation.


Regarding claims 21 and 30:
Both claims recite the limitation “wherein the intensity is increased in the range of a factor of 1.2 to a factor of 10 and in particular by a factor of 1.5”. This limitation from claims 21 and 30 recites a first range of 1.2-10 increase in intensity followed by a more specific value within the range of 1.5 particular. Is the more specific value of 1.5 required or is the broader range all that is required?
“In particular” should be removed and the more specific value should be definitively claimed or removed from the same claim. For this examination the range of 1.2-10 increase in intensity is interpreted as the only required values claimed for claims 21 and 30 as this is the broadest reasonable interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20, 24-29 and 33-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe et al (EP-2371328 which was provided by applicant) hereafter known as Abe.
Independent claims:
Claim 17:
Abe discloses:
A device for the pre-display of a spot pattern to be applied for a laser treatment of the eye [see Fig. 1 which shows the device and see Figs. 4 and 5A-5D which shows spot patterns and para 11… “The irradiation pattern is an arrangement pattern of spots on the target plane and represents a pattern along which spots are to be scanned on the target plane.”], comprising:
a laser system [see Fig. 1 elements 10, 11, 13-14, 40, 30, 60, 70, and 80] and para 9… “a laser irradiation optical system (an irradiation unit) 40, an observation optical system 30, an illumination optical system 60, a controller 70, and an operation unit 80. The laser source unit 10 includes a treatment laser source 11 for emitting a treatment laser beam, an aiming light source 12 for emitting a visible aiming laser beam (an aiming beam), a beam splitter (a combiner) 13 for combining the treatment laser beam and the aiming beam, and a focusing lens 14.”]
and a scanning system [see Fig. 1 element 50 and para 20… “the treatment laser beam and the aiming beam are scanned by the scanner 50 to form the pattern on the target plane”] that together generate a target beam [see abstract… “a treatment laser source (11) for emitting a treatment laser beam]; 
wherein the laser system and the scanning system that together generate the target beam are formed to generate one or more lines which overlie all spots of the spot pattern of a planned laser treatment [see Fig. 3 with SP being the starting point of the line and GP being the ending point of the line].

Claim 26:
A method for the pre-display of a spot pattern [see Fig. 1 which shows the device and see Figs. 4 and 5A-5D which shows spot patterns and para 11… “The irradiation pattern is an arrangement pattern of spots on the target plane and represents a pattern along which spots are to be scanned on the target plane.”] to be applied for a laser treatment of the eye [see abstract… “An ophthalmic laser treatment apparatus (100)
for treating a patient's eye”], comprising:
presenting a target beam which is generated by a laser system [see Fig. 1 elements 10, 11, 13-14, 40, 30, 60, 70, and 80] and para 9… “a laser irradiation optical system (an irradiation unit) 40, an observation optical system 30, an illumination optical system 60, a controller 70, and an operation unit 80. The laser source unit 10 includes a treatment laser source 11 for emitting a treatment laser beam, an aiming light source 12 for emitting a visible aiming laser beam (an aiming beam), a beam splitter (a combiner) 13 for combining the treatment laser beam and the aiming beam, and a focusing lens 14.”] and a scanning system [see Fig. 1 element 50 and para 20… “the treatment laser beam and the aiming beam are scanned by the scanner 50 to form the pattern on the target plane”] that together generate a target beam [see abstract… “a treatment laser source (11) for emitting a treatment laser beam]; and
generating the target beam in the form of one or more lines which overlie all the spots of the spot pattern of a planned laser treatment [see Fig. 3 with SP being the starting point of the line and GP being the ending point of the line]

Dependent claims:
Regarding claims 18 and 27, Fig. 5A shows a juxtaposed line that is rectilinear and para 29 [see “the time for one scanning only in the first region Sc in FIG. 5A is 64 ms (0.064 seconds).”] discloses the time for this spot pattern as being performed in 64 ms which is within the claimed range.

Regarding claims 19 and 28, Fig. 5A shows a juxtaposed line that is rectilinear paras 21-22 [see “The interval (pitch) between the spots Scan be arbitrarily set in a range from 0.5 to 2 times the spot diameter” and “a spot size of the treatment laser beam is set to 200 μm and a 5x5 square pattern is selected as the irradiation pattern in advance, respectively.”] and 29 [see “the time for one scanning only in the first region Sc in FIG. 5A is 64 ms (0.064 seconds).”]. If you calculate the dimensions from these sizes with the provided total time taken, the travel speed is between 89.0625 mm/s – 168.75 mm/s which is above the claimed 50 mm/s. 


Regarding claims 20 and 29, para 27 [see “At each spot position, the aiming beam is irradiated with a pulse width Ta (e.g., 3ms) for a constant time.”] provides one specific example of holding time to be 3 ms which is between 1-20 milliseconds. Also see Fig. 3 which shows a juxtaposed line progression from sp to gp.

Regarding Claims 24-25 and 33-34, Fig. 3 of Abe shows a continuous juxtaposed line progression from start position (sp) to end position (gp).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied to claims 17 and 26 above, and further in view of Caiado de Castro Neto et al (WO-2007016749 appears as Alves et al on listed references) hereafter known as Caiado in view of Wiltberger et al (WO-2007051061 appears as Andersen et al on listed references) hereafter known as Wiltberger.

Regarding Claims 21 and 30
Abe discloses the invention substantially as claimed including all the limitations of claims 17 and 26. Also see Fig. 3 which shows a juxtaposed line progression from sp to gp. Finally, Abe discloses subgrouping spots [see Fig. 6C elements “Sc” and “Si”] which are configured to be separate enough to be recognized by the user [see para 36… “As another alternative, in relation to the above examples, the irradiation of the aiming beam may be controlled so that the aiming spots in the first region Sc and the second region Si are separately and intermittently recognized by the operator.”]
	However, Abe fails to disclose wherein the laser system is formed additionally to represent the individual laser spots within the juxtaposed line progression, by virtue of the intensity of the target beam being briefly increased significantly at their positions, wherein the intensity is increased in the range of a factor of 1.2 to a factor of 10 and in particular by a factor of 1.5.” or “additionally representing the individual laser spots within the juxtaposed line progression, by virtue of an intensity of the target beam being briefly increased significantly at their positions, wherein the intensity is increased in the range of a factor of 1.2 to a factor of 10 and in particular by a factor of 1.5”
	Wiltberger discloses using different shades to distinguish outer boundaries of alignment patterns [see para 33… “FIG. 5 shows a fifth embodiment of the virtual alignment pattern 54, wherein a shading or a different color is used outside of the treatment zone 55 to more clearly distinguish the outer boundaries thereof. The shape and size of the treatment zone 55 in FIG. 5 is substantially the same as that in FIG. 1. However, the shading/coloring provides enhanced visual contrast between the treatment zone 55 and the rest of the visualized area 52.”] in the analogous art of ophthalmic laser surgery [see abstract… “A photomedical system and method for treating and/or diagnosing a patient's eye”].
Caiado discloses a configuration that allows the aiming beam intensity to change between at least 9 levels [see pg. 19 lines 9-15… “Similarly, as seen in Figure 8, prompts 420 and 421 allow the operator to adjust the aiming beam intensity in a range of 2 to 9.”] in the analogous art of ophthalmic laser surgery [see pg. 3 lines 10-15… “According to a further aspect of the invention there is provided a computer implemented method of controlling a procedure for treating macular degeneration in a patient's eye”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Abe by including a configuration of that allows for different intensity levels of the aiming beam between each group of spots within a subgroup (i.e. between “Sc” and “Si” in Abe) and to change the intensity by using a higher level for each grouping using different intensity levels (ie the claimed intensity of target beam being briefly increased by a factor of 2) because as taught by Wiltberger will allow for easy distinction between the different groups of spots.

Regarding claims 22 and 31:
Abe in view of Caiado in view of Wiltberger discloses the invention substantially as claimed including all the limitations claims 17, 21, 26 and 30. 
However, Abe in view of Caiado in view of Wiltberger fails to disclose “wherein the laser system is formed additionally to represent the individual laser spots within the juxtaposed line progression, by virtue of the intensity of the target beam being briefly increased significantly at their positions, wherein the intensity is increased by a factor of 1.5” or “additionally representing the individual laser spots within the juxtaposed line progression, by virtue of an intensity of the target beam being briefly increased significantly at their positions, wherein the intensity is increased by a factor of 1.5” as recited by claims 22 and 31.
Instead Abe in view of Caiado in view of Wiltberger discloses changing light intensity from a setting of 1 to a setting of 2 which is under stood to be an increase of a factor of 2.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to increase the intensity of the beam between groups of spots by a factor 1.5 because Applicant has not disclosed that a factor of 1.5 provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Abe in view of Caiado in view of Wiltberger’s increase of an intensity level, and applicant’s invention, to perform equally well with either an increase of a factor of 2 or the claimed increase of a factor of 1.5 because both increases would perform the same function of identifying the differences between different spots. Therefore, it would have been prima facie obvious to modify Abe in view of Caiado in view of Wiltberger to obtain the invention as specified in claims 22 and 31 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Abe in view of Caiado in view of Wiltberger.


Claims 23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied to claims 17 and 26 respectively above, and further in view of Wiltberger in view of Dixon et al (US 5142542) hereafter known as Dixon.
	Abe discloses the invention substantially as claimed including all the limitations of claims 17 and 26. Also see Fig. 3 which shows a juxtaposed line progression from sp to gp. Finally, Abe discloses subgrouping spots [see Fig. 6C elements “Sc” and “Si”] which are configured to be separate enough to be recognized by the user [see para 36… “As another alternative, in relation to the above examples, the irradiation of the aiming beam may be controlled so that the aiming spots in the first region Sc and the second region Si are separately and intermittently recognized by the operator.”]
	However, Abe fails to disclose “wherein the laser system is formed additionally to represent the individual laser spots within the juxtaposed line progression, by virtue of the wavelength of the target beam being significantly changed at their positions, wherein the wavelength is changed by at least 10 nm”
	Wiltberger discloses using different colors (i.e. different wavelengths of visible light) to distinguish outer boundaries of alignment patterns [see para 33… “FIG. 5 shows a fifth embodiment of the virtual alignment pattern 54, wherein a shading or a different color is used outside of the treatment zone 55 to more clearly distinguish the outer boundaries thereof. The shape and size of the treatment zone 55 in FIG. 5 is substantially the same as that in FIG. 1. However, the shading/coloring provides enhanced visual contrast between the treatment zone 55 and the rest of the visualized area 52.”] in the analogous art of ophthalmic laser surgery [see abstract… “A photomedical system and method for treating and/or diagnosing a patient's eye”].
Dixon discloses that in the analogous art of lasers, laser wavelengths can fluctuate about 10 nm just based on the temperature [see Col. 11 lines 50-55… “A laser diode or laser diode array typically can be tuned over a wavelength range of about 10 nm by adjusting and controlling its operating temperature”]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the color of light for between each group of spots within a subgroup (i.e. between “Sc” and “Si” in Abe and the claimed changing wavelength of target beam) similarly to that taught by Wiltberger as this will allow for easy distinction between the different spots.
Furthermore, since temperature changes in a laser cause changes of about 10nm or less in the wavelength of a laser light as taught by Dixon, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further ensure that the any change in color is greater than 10 nm so as to avoid two different colors being mistakenly identified as the same due to changes in fluctuations of temperature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yee et al (US 20140228824) hereafter known as Yee. Yee discloses using multiple types of grids understood to be aiming beam lines that overlie all the spots including arrays to define the boundary of areas that will be treated with a laser [see Figs. 5A-5C and 6A-6C and para 53…  “FIG. 5A shows a square or rectangular treatment boundary 510 enclosing a single treatment area 512 within which one or more treatment laser pulses or doses may be fired.  FIG. 5B shows a treatment pattern 520 including a grid or array of a plurality of equally sized treatment squares or rectangles 522.  Treatment pattern 520 is defined by peripheral edges 526 and internal lines 526.  FIG. 5B shows a 3.times.3 array, although any M.times.N array may be used.”] in the analogous art of laser ophthalmic surgery [see abstract… “In some embodiments, a series of short duration light pulses may be delivered to ocular tissue at a plurality of target locations”].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792